DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          D.B. Sr., the father,
                               Appellant,

                                    v.

               DEPARTMENT OF CHILDREN & FAMILIES,
                           Appellee.

                              No. 4D18-845

                              [May 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 50-2017-DP-
000558-XXXX-MB.

  Gary L. Pickett, West Palm Beach, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.